Rejoinder of All Claims
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 19, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites an adhesive resin composition comprising an ethylene polymer (A) comprising an ethylene polymer graft-modified with an unsaturated carboxylic acid or a derivative thereof, the adhesive resin composition satisfying the following requirements (1) to (4): 
(1) the melt flow rate (MFR) measured at a temperature of 190°C and a load of 2160 gin accordance with ASTM D 1238 is 0.1 to 3 g/10 min, 
(2) the density is 910 to 930 kg/m3, 
(3) the proportion of fractions that elute at 50°C and below in crystallization elution fractionation chromatography measurement is not less than 20 mass%, and 
(4) the proportion of fractions that elute at 90°C and above in crystallization elution fractionation chromatography measurement is not less than 25 
an ethylene polymer (A2), and at least one of the ethylene polymer (A1) or the ethylene polymer (A2) comprises an ethylene polymer graft-modified with an unsaturated carboxylic acid or derivative thereof and 	(A1) the ethylene polymer has a density of 930 to 965 kg/m2 and a melt flow rate (MFR) of 0.1 to 10 g/10 min as measured at a temperature of 190°C and a load of 2160 g in accordance with ASTM D 1238, and  	(A2) the ethylene polymer has a density of 858 to 929 kg/m2 and a melt flow rate (MFR) of 0.1 to 10 g/10 min as measured at a temperature of 190°C and a load of 2160 gin accordance with ASTM D 1238.

The prior art fails to teach or render obvious an adhesive resin composition comprising an ethylene polymer (A) such that: the ethylene polymer (A) comprises the combination of an ethylene polymer (A1) and an ethylene polymer (A2), wherein at least one of the ethylene polymer (A1) or the ethylene polymer (A2) comprises an ethylene polymer graft-modified with an unsaturated carboxylic acid or derivative thereof, and 	(A1) the ethylene polymer has a density of 930 to 965 kg/m3 and a melt flow rate (MFR) of 0.1 to 10 g/10 min as measured at a temperature of 190°C and a load of 2160 g in accordance with ASTM D 1238, and  	(A2) the ethylene polymer has a density of 858 to 929 kg/m3 and a melt flow rate (MFR) of 0.1 to 10 g/10 min as measured at a temperature of 190°C and a load of 2160 g in accordance with ASTM D 1238, and 
the adhesive resin composition has a melt flow rate (MFR) measured at a temperature of 190°C and a load of 2160 gin accordance with ASTM D 1238 is 0.1 to 3 g/10 min, a density in the range of 910 to 930 kg/m3. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787